Citation Nr: 0418394
Decision Date: 05/14/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-02 069	)	DATE MAY 14 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with hypertension including as secondary to Agent Orange (AO) exposure.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for esophageal reflux disease.

4.  Entitlement to service connection for liver disease as secondary to service-connected malaria.

5.  Entitlement to an initial compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1961 to August 1965.

The current appeal arose from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO granted entitlement to service connection for malaria with assignment of a noncompensable evaluation effective August 24, 2001, date of claim.

In July 2002 the RO denied entitlement to service connection for diabetes mellitus with hypertension including as secondary to herbicide exposure, esophageal reflux disease, allergic rhinitis, and liver disease as secondary to service-connected malaria.

In July 2003 the veteran provided oral testimony before the undersigned Veterans Law Judge via a video conference with the RO, a transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  On July 30, 2003, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claims of entitlement to service connection for esophageal reflux disease and service connection for liver disease as secondary to service-connected malaria is requested.

2.  Diabetes mellitus and hypertension were not shown in active service or for many years thereafter, nor was either manifest to a compensable degree during the first post service year.

3.  There is no verification or documentation of the veterans ever having served in Vietnam, or having been exposed to herbicides including AO in active service.

4.  Allergic rhinitis was not shown in active service or for many years thereafter.

5.  The competent and probative evidence of record establishes that post service diagnosed allergic rhinitis has not been linked to active service on any basis.

6.  The probative and competent evidence of record establishes that the veteran has no current residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claims of entitlement to service connection for esophageal reflux disease and service connection for liver disease as secondary to service-connected malaria by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  Diabetes mellitus and hypertension were not incurred in or aggravated by active service, nor may either be presumed to have been incurred in active service including as secondary to AO exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2003); VAOPGCPREC 27-97; VAOPGCPREC 7-93.

3.  Allergic rhinitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  The criteria for an initial compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.88b, Diagnostic Code 6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no evidence or findings of diabetes mellitus, hypertension, or allergic rhinitis.  The veteran was diagnosed with and treated for malaria in January 1963.

The veterans record of service shows he has no decorations reflective of service in Vietnam.

The veteran filed a claim of entitlement to service connection for the disorders at issue on August 24, 2001.

In a letter dated in December 2001, Dr. PADL (initials) advised that the veteran had been his patient for many years.  He and the veteran had on occasion discussed malaria.

In a February 2002 letter Dr. RC (initials) advised that the veteran had been his patient on an intermittent basis since 1990.  Dr. RC noted that he had treated the veteran for disorders including gastroesophageal reflux disease, allergic rhinitis, hypertension, and diabetes.  Dr. RC recorded that the veteran had contracted malaria while serving in the armed forces.

Associated with the claims file is a substantial quantity of private and VA medical documentation dated from the 1990s including references to treatment for disorders including allergic rhinitis, diabetes mellitus, and hypertension.

An October 2002 VA medical treatment report shows that there was no evidence of malaria.

A November 2002 VA medical examination report including laboratory studies concluded in a diagnosis of no evidence of malaria.

In July 2003 the veteran provided oral testimony before the undersigned Veterans Law Judge via a video conference hearing with the RO.  A transcript of his testimony has been associated with the claims file.  His testimony was essentially consistent with contentions presented on appeal.


Criteria

General Service Connection

To establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be granted for presumptive diseases such as diabetes mellitus and hypertension if shown disabling to a compensable degree during the first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both of the second and third elements can be satisfied, under 38 C.F.R. § 3.303(b) (2003), by the submission of (a) evidence that a condition was noted during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims addressing the issue of chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the CAVCs case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay persons observation is competent.  See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not demonstrated when the sole evidentiary bass for the asserted continuous symptomatology was the sworn testimony of the appellant himself and when no medical evidence indicated continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the appellant had not submitted medical evidence providing a nexus between an in-service injury and a current disability.  The CAVC held that where a claimants personal belief, no matter how sincere, was unsupported by medical evidence, the personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 does not relieve a claimant of the burden of providing a medical nexus.  Rather, a claimant diagnosed with a chronic condition must still provide a medical nexus between the current condition and the putative continuous symptomatology.  Until the claimant presents competent medical evidence to provide a relationship between a current disability and either an in-service injury or continuous symptomatology, the claimant cannot succeed on the merits of the claim.  Voerth, 13 Vet. App. at 120.


Agent Orange

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water vessel in waters offshore the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General Counsel concluded that the term service in Vietnam does not include service of a Veteran era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, type II diabetes mellitus, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term soft-tissue sarcoma includes epithelioid sarcoma.  38 C.F.R. § 3.309(e).  


The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within thirty years, after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in Sec. 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression affirmative evidence to the contrary will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (CAFC) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims Assistance Act of 2000 (VCAA), competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  
Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Increased Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veterans claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2003).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2003).  The CAVC has held that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).


Malaria

Malaria as an active disease is rated as 100 percent disabling.  A note following states that the diagnosis of malaria depends on the identification of malarial parasites and blood smears.  
If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis ay be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Residuals such as liver or spleen damage are to be rated under the appropriate systems.  38 C.F.R. § 4.88b; Diagnostic Code 6304 (2003).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a well-grounded claim, and supercedes the decision of CAVC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or substantially complete application, the Secretary shall notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such assistance as the Secretary considers appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the Secretary determined that some limited assistance was warranted to claimants attempting to reopen claims.  In particular, the Secretary determined that VA should request any existing records from Federal agencies or non-Federal agency sources, if reasonably identified by the claimant, in order to assist the claimant in reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
These new regulations, which in pertinent part are effective as of the date of enactment of the VCAA, interpret and implement the mandates of the statute, and do not provide any rights other than those provided by the VCAA.  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) recently held that only section 4 of the VCAA (which eliminated the well-grounded claim requirement) is retroactively applicable to decisions of the Board entered before the enactment date of the VCAA, and that section 3(a) of the VCAA (covering duty-to-notify and duty-to-assist provisions) is not retroactively applicable to pre-VCAA decisions of the Board.  However, although the CAFC appears to have reasoned that the VCAA may not retroactively apply to claims or appeals pending on the date of its enactment, it stated that it was not deciding that question at this time.  See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to hold that the VCAA is retroactively applicable to claims pending on the date of its enactment.  Further, the regulations issued to implement the VCAA are expressly applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the Department, and regulations of the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of the present case, the Board will assume that the VCAA is applicable to claims or appeals pending before the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to notify and the duty assist have been met under the new law with respect to the issue of service connection for scoliosis.  

In September 2001, the RO notified the veteran of the enactment of the VCAA.  The RO advised him to identify any evidence not already of record, and that it would make reasonable efforts to obtain any such evidence pertaining to the issues currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify the veteran as to which evidence was to be provided by the veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify has thus been satisfied, as the veteran has been provided with notice of what is required to substantiate his claim.  In particular, through the issuance of the December 2001 rating decision, February 2002 statement of the case (SOC), July 2002 supplemental statement of the case (SSOC), July 2002 rating decision, and December 2002 SOC, he has been given notice of the requirements of service connection and increased evaluation.  

In light of the above, the Board finds that the duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made reasonable efforts to obtain evidence necessary to substantiate the veterans claim, including any relevant records adequately identified by him, as well as authorized by him to be obtained.  

The evidence includes the service medical records that pertain to the issues on appeal.  The veteran identified specific private and VA medical treatment reports which the RO obtained and associated with his claims file.  He has indicated that he has received no other post-service medical treatment.  The veteran testified at a personal hearing before the undersigned in support of his claim.  The transcript of that hearing is of record.  

The veteran also underwent a VA compensation examination in November 2002 and that examination report is of record.  The Board finds that another VA examination is not warranted in this case because there is no reasonable possibility that a VA examination would substantiate his claim.  


The veteran is seeking service connection for diabetes mellitus with hypertension, and for allergic rhinitis.  As will be discussed below, such disorders were not shown in service or for many years thereafter.  He also seeks an initial compensable evaluation for malaria.  Such disorder has not been shown on two contemporaneous examinations of record.  Therefore, remand or deferral for the scheduling of a VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to assist in this case because the evidence on file establishes (as will be discussed in further detail below) that the claim must be denied.  The circumstances under which VA will refrain from or discontinue providing assistance includes a claimants ineligibility for the benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA would have no effect on the appeal.  If every effort were taken to assist the veteran in obtaining relevant evidence, there would remain no reasonable possibility that such assistance could aid in substantiating this claim.  Thus, the Board concludes that there is no further duty to assist the veteran in the development of his claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the veteran in developing the facts pertinent to his claim is required to comply with the duty to assist under both the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the fact that the law with respect to the duty to assist has been significantly changed during the course of the appeal.  As a result, the Board has considered the applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

In the veterans case at hand, the Board finds that he is not prejudiced by its consideration in the first instance of his claim pursuant to this new law.  As set forth above, VA has already met all obligations to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and has done so.  In view of the foregoing, the Board finds that the veteran will not be prejudiced by its actions and that a remand for adjudication by the RO would only serve to further delay resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or deferring this matter simply for further consideration of the VCAA by the RO.  This would result in additional and unnecessary burdens on VA, with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  As reported earlier, the veteran was provide a VCAA notice letter in September 2001 prior to the December 2001 and July 2002 unfavorable RO determinations.

The decision in Pelegrini held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  

This new fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded numerous opportunities to submit additional evidence.  It appears to the Board that the claimant has indeed been notified that he should provide or identify any and all evidence relevant to the claim.  In the September 2001 VCAA notice letter the RO advised the veteran that it would secure service medical documentation and that he should identify and/or provide medical documentation of claimed disorders claimed to have originated in service.  He was advised that VA would provide substantiating VA examination where necessary.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, the Board concludes that any error in not providing a single notice to the appellant covering all content requirements is harmless error. 





The Board finds that VA has done everything reasonably possible to assist the claimant.  Adjudication of the claim may proceed, consistent with the VCAA.  The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the veterans claims on the merits.  


Service Connection

Gastroesophageal Reflux Disease & Liver Disease as Secondary to Service-Connected Malaria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2003).  

The appellant has withdrawn his appeal with respect to service connection for gastroesophageal reflux disease and service connection for liver disease as secondary to service-connected malaria and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal as to these two issues and it is dismissed.


Diabetes Mellitus, Hypertension, & Allergic Rhinitis

Following the point at which it is determined that all relevant evidence has been obtained, it is the Boards principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (observing that, in a case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellants own personal interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest in the outcome of a proceeding may affect the credibility of testimony it does not affect competency to testify.  (citations omitted)).  

The Board notes that diabetes mellitus and hypertension were not shown in active service or for many years thereafter.  Neither were shown disabling to a compensable degree during the first post service year.  Thus, entitlement to service connection on a direct or presumptive basis with application of general criteria is not warranted.

The veteran has argued that he served in Vietnam thereby warranting entitlement to grants of service connection for both diabetes and hypertension.  While diabetes mellitus type II is a recognized presumptive disease for the purpose of entitlement to service connection by reason of having served in Vietnam, hypertension is not.  In any event, although contended to the contrary, the evidentiary record is devoid of any documentation or verification of the veterans having ever served in Vietnam or having been exposed to herbicides in connection with his active service.


The Boards application of the pertinent governing laws and regulations does not permit a grant of entitlement to service connection for diabetes mellitus or hypertension on any basis, including as secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(d), 3.309(e) (2003); VAOPGCPREC 27-97; VAOPGCPREC 7-93.

With respect to allergic rhinitis, the Board notes that the service medical records are silent as to this disorder which was initially reported many years following the veterans discharge from service.  Moreover, there is no probative and competent medical evidence of record linking this disorder to his period of active service on any basis.  

The veteran, as a lay person does not have the medical training to opine as to diagnosis and/or etiology of medical disorders.  Espiritu, supra.

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Initial Compensable Evaluation

The Boards review of the evidentiary record discloses that malaria, a disorder for which the veteran was treated during active service, has not been shown to be productive of any residual disability on the basis of all of the post service VA and non-VA medical documentation of record.  While there is medical documentation and correspondence of record which includes references to this disability, such disability on the basis of VA direct clinical and laboratory study has not been found on examination.  No residual disability due to malaria has been shown in the probative and competent medical evidence of record.

Accordingly, the Board finds that the evidentiary record does not support a grant of entitlement to an initial compensable evaluation for malaria with application of all pertinent governing criteria.  No question has been presented as to which of two evaluations would more properly classify the severity of this disability as there has been no evidence thereof.  Finally, there is no basis for assignment of staged ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board, however, is still obligated to seek all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own.  In the veterans case at hand, the Board notes that while the RO provided the criteria for extraschedular evaluation and obviously considered them, it did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veterans disability picture to be unusual or exceptional in nature as to warrant referral of his case to the Director or the Under Secretary for review for consideration of extraschedular evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the record is clear in that malaria, has not required any inpatient care and has not markedly interfered with employment.

The currently granted noncompensable evaluation adequately reflects the current nature and extent of impairment of this disorder.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this matter.


ORDER

The appeal as to entitlement to service connection for esophageal reflux disease is dismissed.

The appeal as to entitlement to service connection for liver disease as secondary to service-connected malaria is dismissed.

Entitlement to service connection for diabetes mellitus with hypertension is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to an initial compensable evaluation for malaria is denied.



	                        ____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

